COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ABATEMENT ORDER

Appellate case name:      Michelle Legal and William Johnson Jr. v. JPMorgan Chase Bank,
                          National Association

Appellate case number:    01-19-00972-CV

Trial court case number: 1139334

Trial court:              County Civil Court at Law No. 3 of Harris County

       Appellant has filed an unopposed motion to abate the appeal so that she may attempt to
purchase the real property at issue in this appeal.
        The Court grants the motion, abates the appeal, and removes it from the active docket for
30 days from the date of this order. The parties shall provide an update to this Court as to the
status of negotiations on or before April 12, 2021. The Court may lift the abatement after the
end of the 30-day period if the parties have not advised the Court of the status of their
negotiations.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___March 11, 2021____